Title: To Thomas Jefferson from James Monroe, 7 September 1794
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Paris Sepr. 7. 1794.

I have been here rather more than a month and so much engaged with the duties which devolved on me immediately that I have not yet been able [to] send a single private letter to America. It happened that I took my station a few days after Robertspierre had left his in the Convention, by means of the guillitin, so that every thing was in commotion, as was natural upon such an event; but it was the agitation of universal joy occasioned by a deliverance from a terrible oppression and which had pervaded every part of the Republick. After encountering some serious difficulties growing out of the existing state of things, I was presented to the Convention and recognized in the manner the enclosed paper will shew you. Many incidents have since turned up to shew the pleasure with which the organized departments and the people generally have received a mission immediately from our republick to theirs, and I have every reason to believe that it will not only remove any previous existing solicitude, but tend to encrease permanently the harmony between the two countries.
After Robertsperre’s exit there seemed to be an end of divisions and altercations for sometime in the convention. Even those of his own party were most probably happy in the event, for in the progress of his power a connection with him had already been of little service, and it was to be apprehended that it would prove of less hereafter. It was not only necessary to be devoted to him, but to be unpopular with the community also. The list of his oppressions, and the acts of cruelty committed by means of his influence, in the convention and in consequence the revolutionary tribunal, would amaze you. He was believed by the people at large to be the foe to kings, nobles, Priests […] the friend of republican government regardless of money and in fact devoted to their cause. Under this impression he perpetrated acts, which without perceiving the cause, had gradually spread a gloom over the whole republick. But as soon as they saw him in opposition to the Convention, the cause was known, his  atrocities were understood, and the people abandoned him with demonstrations of joy rarely seen.
But it seemed improbable he should have been able to carry every thing in the Committee of p: safety and by means of it in the Convention & ca, without more associates than St. Just and Couthon who were executed with him or rather this was the opinion of others, for I can readily conceive that a man may gain an influence in society powerful enough to controul every one and every thing; as soon therefore as the preternatural calm subsided, which the Liberation from him had universally created, a spirit of inquiry began to shew itself, as to other accomplices. It terminated in the denunciation of Barrere Collot D Herbois, and some others. The Convention gave a hearing to the charges rejected them, and pass’d a censure upon the author as seeking to disturb the publick repose. Thus therefore that business rests, and I declare to you that I not only think hereafter they will be more free from parties of the turbulent kind heretofore known, but if they should not that I am persuaded their revolution rests perfectly secure in the unanimity and affections of the people. Greater proofs of patriotism and personal sacrifice were never seen in any country than are daily shewn in this, and in acts of heroism, they have thrown a shade over the antient and modern world. The spirit of the combination is absolutely broken. In the neighbourhood of Charleroy a decisive action was fought in July between Jourdan and Cob: and in which the former gained the victory with the loss of about 15000 men, and at the expence to the latter of about 10,000 slain on the feild. This has eventually driven the troops of the combined powers to Mastrecht and the neighbourhood of the Rhine, and of course out of all their possessions not only in France (including Condé and Valenciennes) but likewise their proper territory in the low countries. Tis thought they are about to hazard another great action, but they do it with hazard for they fight dispirited troops against those who are flushed with victory, superior numbers, and resolved to conquer, and sure in case of misfortune of immediate succour. If France succeeds and which I am led to believe from every thing I can hear and very dispassionately, the combination in the ordinary course of war will be at an end, and the several powers composing it entirely at the mercy of France, except the Islands in her neighbourhood whose safety will depend altogether on the superiority at sea, if preserved there. Tis said that these powers (the Islanders excepted and who probably prompted the others with a view of taking advantage in case of success) sounded this government last winter upon the subject of peace, but without effect: that on the contrary they were treated with the utmost contempt,  and I have reason to believe they will never treat with them under the governments at present existing in each, […] press the war till no force shews itself against them, and in case the people should rise in any one and organize themselves, treat such organiz’d body as the only legitimate government and aid it in crushing the antient one. If France succeeds in the battle contemplated this will soon be the state of things: indeed it must be so immediately after.
That Mr. Jay should easily obtain the object of his errand in Engld. will be readily inferred. The successful battles of France have plead our cause with great effect in the councils of that humane Cabinet. He will however arrogate to himself much merit for address in negotiation, and the concession of the court will be a theme for high panegeric to many in our country. They will deem it a proof of that sincere attachment to us which has always been shewn in that quarter.
The spirit of liberty begins to shew itself in other regions. Geneva has undergone a revolution—the people have taken the government into their hands, apprehended the aristocrats, and executed seven of the most wicked. And in Poland under the direction of who acted with us in America, a formidable hand has been raised against Prussia and Russia. I have hopes that our trade, by mere regulation, will be plac’d on a very safe and good footing shortly: and that France will rescind the decree respecting the seizure of our vessels laden with provisions &ca as heretofore. Indeed I think she will go back to the ground of the commercial treaty. I have hinted the good effect such a measure would have in America, without positively requesting it to be done.
I rely upon yourself and Mr. Jones in planning many little tho’ very important matters for me, about my farm—such as fixing the place for my house orchards and the like. It will not be very long before we join you. We are all well. Mrs. M. is with her child a pupil to a professor in the French language. They desire to be affectionately remembered to yourself and family taking it for granted you have Mr. R. and both your daughters with you. I am Dear Sir yr. affectionate friend & servant

Jas. Monroe

